DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/25/2021.  
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/29/2019 are noted. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected 35 U.S.C. 103 as being unpatentable over by Ray et al. (USPGPUB No. 2018/0284876 A1, hereinafter referred to as Ray) in view of WANG (US Pat No. 10013388 B1). 

Regarding Claim 1, Ray discloses a method for requesting data in a cloud gaming system, comprising:
having a cloud gaming system including a cloud storage system (“system storage 114”, see Fig. 1, [0032])having a peripheral component interconnect express (PCIe) interface (“communication link 113… communications fabric”, see Fig. 1, [0031]), the cloud storage system including a computer memory (a storage mechanism for the computing system 100”, see Fig. 1, [0032]), the cloud gaming system including a PCIe switch (hub or switch interface”, see Fig. 2, [0038]) connected to the 
operating the cloud compute system to write to the doorbell register, wherein writing to the doorbell register causes an interrupt to fire on the cloud storage system (“rapid preemption and context switching of threads executing on processing array 212”, [0039]); and
operating the cloud storage system to handle the interrupt, the interrupt directing the cloud storage system to read a message (“microcontroller implemented scheduler 210”, [0039]) from a specified computer memory location (“set of registers 445 store context data”, see Fig. 4b, [0083]), the message directing the cloud storage system to read requested data from a storage device accessible by the cloud storage system (perform parallel graphics processing operations”, see Fig. 1, [0042]).

Furthermore, WANG discloses: wherein the system is a cloud gaming system (“gaming console”, Col 36, lines 10-12, appropriate clouding system “cloud based software solutions” (Col 36, lines 27-29). 
Ray and WANG are analogous because they are from the same field of endeavor, managing networked PCIe devices.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ray and Wang before him or her, to modify Ray’s “system 100” incorporating Wang’s “service provider computer” (see Fig. 9). The suggestion/motivation for doing so would have been to take peer to peer implementation making at least a portion of their resources directly available to other peers without the need for central 

Regarding Claim 2, Ray in view of WANG discloses the method as recited in claim 1, further comprising:
operating the cloud storage system to write the requested data into the computer memory of the cloud storage system (Ray, compute system “ensure the processing cluster array 212 is configured”, last 3 lines of [0044]; “defining processing tasks from front end 208”, [0044]); and
notifying the cloud compute system of a memory address at which the requested data is stored in the computer memory of the cloud storage system (Ray, “rapid preemption and context switching of threads executing on processing array 212”, [0039]).

Regarding Claim 3, Ray in view of WANG discloses the method as recited in claim 2, wherein notifying the cloud compute system of the memory address includes writing to a doorbell register that is monitored by the cloud compute system (Ray, “one of multiple graphics processing doorbells”, [0039]).

Regarding Claim 4, Ray in view of WANG discloses the method as recited in claim 2, further comprising:
operating the cloud compute system to read the requested data from the computer memory of the cloud storage system (Ray, “ensures cache coherence between the caches of host processors”, see Fig. 4F, [0109]).

Regarding Claim 5, Ray in view of WANG discloses the method as recited in claim 1, further comprising:
operating the cloud storage system to write the requested data into a computer memory of the cloud compute system (Ray, “rapid preemption and context switching of threads executing on processing array 212”, [0039]); and
notifying the cloud compute system of a memory address at which the requested data is stored in the computer memory of the cloud compute system (Ray, “indication of the work to be done by one of the graphics processing engines”, [0097]).

Regarding Claim 6, Ray in view of WANG discloses the method as recited in claim 5, wherein notifying the cloud compute system of the memory address includes writing to a doorbell register that is monitored by the cloud compute system (Ray, “rapid preemption and context switching of threads executing on processing array 212”, [0039]; “one of multiple graphics processing doorbells”, [0039]).

Regarding Claim 7, Ray in view of WANG discloses the method as recited in claim 5, further comprising:
operating the cloud compute system to read the requested data from the computer memory of the cloud compute system (Ray, “microcontroller implemented scheduler 210”, [0039] from a specified computer memory location - “set of registers 445 store context data”, see Fig. 4b, [0083]).


Regarding Claim 8, Ray in view of WANG discloses the method as recited in claim 1, wherein the cloud compute system has a client memory map that holds memory addresses assigned (WANG, “translate the virtual address in the transaction 358”, Col 18, lines 39-41 ) to components of the cloud 

Regarding Claim 9, Ray in view of WANG discloses the method as recited in claim 1, wherein the specified computer memory location is in the computer memory of the cloud storage system (Ray, “a storage mechanism for the computing system 100”, see Fig. 1, [0032]; “memory access mechanism for execution unit array 1914 that allows execution array 1914 to read graphics”, [0206]).

Regarding Claim 10, Ray in view of WANG discloses the method as recited in claim 1, wherein the specified computer memory location is in the computer memory of the cloud compute system (Ray, a storage mechanism for the computing system 100”, see Fig. 1, [0032]).

Regarding Claim 11, Ray discloses a method for data transfer in a cloud gaming system, comprising:
having a cloud gaming system including a cloud storage system and a cloud compute system connected to each other through a peripheral component interconnect express (PCIe) fabric ([0031] – “The communication link 113 may be one of any number of standards based communication link technologies or protocols, such as, but not limited to PCI Express, or may be a vendor specific 
operating the cloud storage system to generate a file identification table that specifies memory addresses in the computer memory of the cloud storage system at which different data files are stored (ensure the processing cluster array 212 is configured”, last 3 lines of [0044]);
operating the cloud compute system to use the file identification table to determine a memory address in the computer memory of the cloud storage system at which a required data file is stored (command buffers storing batches of multiple commands”, see Fig. 19, [0205]); and
operating the cloud compute system to read the required data file through the PCIe fabric from the computer memory of the cloud storage system (“receives and processes interrupts received from system devices”, [0083]).
Furthermore, WANG discloses: wherein the system is a cloud gaming system {“gaming console”, Col 36, lines 10-12, appropriate clouding system “cloud based software solutions” (Col 36, lines 27-29). 
Ray and WANG are analogous because they are from the same field of endeavor, managing networked PCIe devices.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ray and Wang before him or her, to modify Ray’s “system 100” incorporating Wang’s “service provider computer” (see Fig. 9). The suggestion/motivation for doing so would have been to take peer to peer implementation making at least a portion of their resources directly available to other peers without the need for central coordination by a host processor (Wang Col 1, lines 33-37). Therefore, it would have been obvious to combine Wang with Ray to obtain the invention as specified in the instant claim(s).

Regarding Claim 12, Ray in view of WANG discloses the method as recited in claim 11, wherein operating the cloud storage system to generate the file identification table is done during mounting of a game package, wherein the different data files are data files of the game package (WANG, Col 36, lines 27-29).

Regarding Claim 13, Ray in view of WANG discloses the method as recited in claim 11, further comprising:
operating the cloud storage system to store the file identification table in the computer memory of the cloud storage system (Ray, “designated region in memory”, [0083]).

Regarding Claim 14, Ray in view of WANG discloses the method as recited in claim 13, further comprising:
operating the cloud storage system to notify (Ray, “indication of the work to be done by one of the graphics processing engines”, [0097]) the cloud compute system through the PCIe fabric of a location of the file identification table in the computer memory of the cloud storage system (Ray, “MMU 439 includes segment/page walk circuitry”, [0097]), and 
operating the cloud compute system to read the file identification table through the PCIe fabric from the computer memory (Ray, “ensures cache coherence between the caches of host processors”, see Fig. 4F, [0109] ) of the cloud storage system (Ray, “a storage mechanism for the computing system 100”, see Fig. 1, [0032]).

Regarding Claim 15, Ray in view of WANG discloses the method as recited in claim 14, wherein operating the cloud storage system to notify the cloud compute system through the PCIe 

Regarding Claim 16, Ray in view of WANG discloses the method as recited in claim 11, further comprising:
operating the cloud storage system to store the file identification table in the computer memory of the cloud compute system through the PCIe fabric (“rapid preemption and context switching of threads executing on processing array 212”, [0039]; “hub or switch interface”, see Fig. 2, [0038]; “a storage mechanism for the computing system 100”, see Fig. 1, [0032]). 

Regarding Claim 17, Ray in view of WANG discloses the method as recited in claim 16, further comprising:
operating the cloud storage system to notify the cloud compute system through the PCIe fabric of a location of the file identification table in the computer memory of the cloud compute system (Ray, “indication of the work to be done by one of the graphics processing engines”, [0097]), and operating the cloud compute system to read the file identification table from the computer memory of the cloud compute system (Ray, “ensures cache coherence between the caches of host processors”, see Fig. 4F, [0109]; “a storage mechanism for the computing system 100”, see Fig. 1, [0032]). 



Regarding Claim 18, Ray in view of WANG discloses the method as recited in claim 17, wherein operating the cloud storage system to notify the cloud compute system through the PCIe fabric of the location of the file identification table in the computer memory of the cloud compute system includes operating the cloud storage system to write to a doorbell register exposed through a PCIe switch to which both the cloud storage system and the cloud compute system are connected (Ray, {“rapid preemption and context switching of threads executing on processing array 212”, [0039], through the PCIe switch {“hub or switch interface”, see Fig. 2, [0038]).

Regarding Claim 19, Ray in view of WANG discloses the method as recited in claim 11, wherein the PCIe fabric includes a PCIe switch (Ray, “hub or switch interface”, see Fig. 2, [0038]) connected to a PCIe interface of the cloud storage system and to a PCIe interface (Ray, “high-speed link 440”, see Fig. 4b, [0080]) of the cloud compute system (Ray, “processing cluster array 212”, see Fig. 2, [0045]).

Regarding Claim 20, Ray in view of WANG discloses the method as recited in claim 19, wherein the PCIe switch includes a PCIe nontransparent bridge (NTB) (WANG, “bridge 114 also include a configuration space”, see Fig. 2, Col 9, lines 39-42) and the PCIe interface of the cloud compute system is connected to the PCIe switch through the PCIe NTB (WANG, see figs. 1 and 2), or wherein the cloud storage system includes an input/output memory management unit (IOMMU) and the PCIe interface of the cloud storage system is connected to the IOMMU (WANG, “IOMMU 304”, see Fig. 3a, Col 17, lines 1-4), or wherein the PCIe switch includes the PCIe NTB and the PCIe interface of the cloud compute system is connected to the PCIe switch through the PCIe NTB (WANG, Col 9, lines 38-46), and the cloud storage system includes the IOMMU and the PCIe 



Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/S.N.H/Examiner, Art Unit 3715   

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715